DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted May 5, 2021, has been received.  The amendment of claims 1-4 and addition of new claims 14-15 is acknowledged.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a piezoelectric thin film element and method of manufacturing the same, the thin film including a diaphragm, a lower electrode, a piezoelectric film, and an upper electrode. The diaphragm plate being a laminate of silicon oxide, silicon nitride, and an amorphous layer containing metal oxide to trap lead, laminated in this limited order from a substrate towards the lower electrode direction.
The cited art, U.S. Patent No. 6,398,349 (“Murai”) in view of U.S. Patent Pub. 2003/0218644 (“Higuchi”); alternately U.S. Patent Pub. 2013/0250009 (“Ishimori”), disclose similar piezoelectric thin film elements also having a diaphragm, a lower electrode, a piezoelectric film, and an upper electrode. The diaphragm plate being a laminate of silicon oxide, silicon nitride, and an amorphous layer containing metal oxide to trap lead.  However, the cited art does not provide the laminate layers in the required layer order.  Thus the specific structure and process of preventing lead diffusion is not provided.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853